      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 1 of 13




 1 RICHARD G. NOVAK (SBN 149303)
   P.O. Box 5549
 2 Berkeley, CA 94705
   626-578-1175 (voice)
 3 626-685-2562 (facsimile)
   E-Mail: Richard@RGNLaw.com
 4
   JAI M. GOHEL (SBN 170782)
 5 819 Eddy Street
   San Francisco, CA 94109
 6 415-771-6714 (voice)
   415-474-3748 (facsimile)
 7 E-Mail: JaiGohel@rocketmail.com
 8 Attorneys for Defendant
   JONATHAN JOSEPH NELSON
 9
10                      UNITED STATES DISTRICT COURT
11                    NORTHERN DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,         )          Case No. CR 17-0533-EMC (LB)
                                     )
14           Plaintiff,              )          DEFENDANT JONATHAN
                                     )          NELSON’S NOTICE OF MOTION;
15                                   )          MOTION TO MODIFY
         vs.                         )          CONDITIONS OF RELEASE;
16                                   )          DECLARATION OF COUNSEL
                                     )
17                                   )          Hearing Date: February 11, 2021
     JONATHAN JOSEPH NELSON, et al., )
18                                   )          Hearing Time: 10:00 A.M.
             Defendants.             )
19                                   )          BEFORE THE HONORABLE
                                     )          VIRGINIA K. DeMARCHI,
20                                   )          MAGISTRATE JUDGE
                                     )
21                                   )
                                     )
22
23
24
25        TO THIS HONORABLE COURT, PLAINTIFF, THE UNITED STATES OF
26 AMERICA, AND ITS COUNSEL OF RECORD: PLEASE TAKE NOTICE THAT
27 at 10:00 a.m. on February 11, 2021, Defendant JONATHAN JOSEPH NELSON, by
28 and through his counsel of record, Richard G. Novak and Jai M. Gohel, will and
         Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 2 of 13




 1 hereby does move this Honorable Court for an order modifying the conditions of
 2 release established on September 10, 2020, as follows:
 3          1)    to permit Mr. Nelson to leave the residence of his sister in Sunnyvale,
 4 CA for no more than 14 hours per day, three days per week, so that he may travel to
 5 Sonoma County in order to participate in the operation of his painting business;
 6          2)    to permit him to communicate with his son and business partner
 7 Jonathan Nelson, Jr. without the supervision of his sister Tracy Vasquez, who is both
 8 surety and custodian1; and
 9          3)    to permit him to utilize internet-enabled devices for business and other
10 legitimate purposes, subject to monitoring arranged through Pre-Trial Services2.
11          This motion is based upon the attached memorandum of points and
12 authorities, the attached declaration of counsel, the record in this matter, and any
13 other matters the court may consider at the hearing on this motion.
14 Dated: January 28, 2021                  Respectfully submitted,
15
                                            RICHARD G. NOVAK
16                                          JAI M. GOHEL
17
18                                          /s/Richard G. Novak
                                            RICHARD G. NOVAK
19                                          Attorneys for Jonathan Joseph Nelson
20
21
22
23
24
     1
25   Mr. Nelson does not seek to vacate the conditions of release that preclude him from
   communicating
   2
                    with his son about HA matters or about the evidence in this case.
26   Pre-Trial Services has informed undersigned counsel that it does not oppose Mr.
   Nelson utilizing a “monitored internet-capable cell phone” but it is “opposed to him
27 working given the location of where business is conducted”. The United States has
   informed undersigned counsel that it opposes all modifications.
28
                                             2
         Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 3 of 13




 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2                                             I.
 3                                       Introduction
 4          On September 4, 2020, District Judge Edward M. Chen entered an order
 5 reinstating bond for defendant Jonathan Joseph Nelson, subject to certain conditions
 6 of release. (Doc. No. 1183) The United States took an appeal from Judge Chen’s
 7 order, but the Ninth Circuit affirmed the release order in an order dated October 16,
 8 2020. (Doc No. 1254)3 Mr. Nelson was released from custody that day, subject to
 9 conditions set forth in a Pre-Trial Services addendum dated September 3, 2020, as
10 well as an additional condition imposed by Magistrate Judge DeMarchi on
11 September 10, 2020 pursuant to the agreement of the parties. (Doc. 1194-1)
12          The conditions of release as to which Mr. Nelson seeks modification are those
13 which: 1) require him to remain confined to the residence of his sister in Sunnyvale,
14 California absent event-specific permission from Pre-Trial Services to leave the
15 residence; 2) preclude him from having unmonitored contact with his son Jonathan
16 Nelson, Jr. and 3) preclude him from using any internet-enabled devices.
17          The modifications sought here are for designed to make it possible for Mr.
18 Nelson to actively participate in the operation of Nelson Brothers Painting, a family-
19 owned and operated business in Sonoma County. It is impossible for Mr. Nelson to
20 meaningfully participate in the operation of his business if he is confined 24/7 to a
21 residence 100 miles away from the offices of the business and the locus of its
22 clientele, if he cannot easily communicate with his son who is operating the business
23 on his own, and if he cannot utilize the internet to communicate with the builders
24
     3
25   As stated in its order affirming Judge Chen, the Ninth Circuit concluded under de
   novo review that even in this “presumption” case, detention was not warranted
26 because the government could not establish by a preponderance of the evidence that
   no combination of conditions would reasonably assure Mr. Nelson’s presence and
27 that it had not established by clear and convincing evidence that no combination of
   conditions would reasonably assure the safety of the community. (Doc. No. 1254)
28
                                               3
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 4 of 13




 1 and general contractors who are clients and prospective clients, to purchase
 2 materials, to communicate with vendors, to communicate with current and
 3 prospective employees and to otherwise participate in the operation of the business.
 4                                             II.
 5     Mr. Nelson Has Consistently and Strictly Complied with the Conditions of
 6             Release Established Both at the Outset of This Prosecution
 7                           and Since His Most Recent Release
 8        The record is clear that Mr. Nelson has consistently complied with all
 9 conditions of his release in this matter, that previous reductions in the restrictiveness
10 of those conditions were appropriate and that they did not lead to any issues with
11 public safety, witness safety or Mr. Nelson’s appearance in these proceedings.
12        In December 2017, Mr. Nelson was released on conditions established by
13 Magistrate Judge LaPorte. Pre-Trial Services recommended that Mr. Nelson be
14 released on a $1 million bond, secured by the equity in his brother’s family
15 residence. Mr. Nelson was initially released to the third-party custody of his sister,
16 Tracy Vasquez, who resides in Santa Clara County. Mr. Nelson was initially
17 confined to her home and required to wear a GPS device. There were numerous
18 other strict conditions. (Doc. No. 66)
19        Mr. Nelson remained on bond and, according to Pre-Trial Services, “was
20 compliant and cooperative.” His conditions of supervision were quickly liberalized.
21 In February 2018, Magistrate Judge Beeler modified Mr. Nelson’s conditions of
22 release by permitting him to relocate from the residence of his sister in Santa Clara
23 County to the residence of his brother in Sonoma County, and permitting him to
24 return to work. (Doc. No. 534) Two weeks later, Mr. Nelson was permitted to move
25 back into his own residence in Santa Rosa, where his son was also residing, the same
26 residence where his son resides today and where the operations of the Nelson
27 Brothers Painting business are presently managed.
28
                                               4
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 5 of 13




 1        In early April 2018, the court permitted Mr. Nelson to travel outside of
 2 Sonoma County for the purpose of arranging for the funeral of a co-defendant who
 3 had died. (Doc. No. 244) That same month, the court authorized Mr. Nelson to
 4 attend that funeral. (Doc. No. 247) In May 2018, the court permanently modified
 5 Mr. Nelson’s bond to permit him to access a computer in connection with his
 6 employment and business activities. (Doc. No. 261) In June and August 2018, the
 7 court authorized Mr. Nelson to attend two additional funerals at which he had
 8 contact with co-defendants. (Doc. No. 294)
 9        Mr. Nelson has now been released on bond, again, for over 90 days and has
10 again fully complied with all conditions of release.
11                                           III.
12                  Modifications Sought Here Are Far More Modest
13                   Than Those Previously Approved by the Court
14        The modifications sought here are similar to but more modest than those
15 authorized by the court earlier. When Mr. Nelson was first released on bond in
16 2017, he was confined to his sister’s residence. Within three months of his release,
17 the Court permitted him to relocate to Sonoma County so he could work. Two
18 months later he was able to use a computer that was subject to inspection and
19 monitoring. At that time, there was no order precluding Mr. Nelson from
20 communicating with his son.
21        Here, Mr. Nelson seeks permission to travel to Sonoma County three days per
22 week in order to participate in the management of his family business. He is not
23 presently proposing to relocate to Sonoma County. However, when the business
24 expands significantly during the spring and summer months, he will seek the court’s
25 permission at that time to relocate to Sonoma County to manage that work, as this
26 Court previously permitted him to do in 2018. The family business has an office in
27 Mr. Nelson’s residence in Santa Rosa, where he would spend a portion of his time
28 while in Sonoma County, as well as a warehouse in Healdsburg, where supplies and
                                           5
         Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 6 of 13




 1 equipment are stored. He would spend time there as well. Mr. Nelson’s intention is
 2 to leave his sister’s home in Sunnyvale at 6:00 a.m. three days per week, so that he
 3 can be in Sonoma County from approximately 8:00 a.m. to 6:00 p.m. on those days.
 4 He would then return to Sunnyvale by 8:00 p.m. each evening. The three days per
 5 week would be weekdays only and would not be Saturdays or Sundays, so that Pre-
 6 Trial Services can communicate with Mr. Nelson, if necessary, while he is in
 7 Sonoma County. He would continue to wear his GPD device during these business
 8 trips to Sonoma County. While Mr. Nelson needs to be able to move about Sonoma
 9 County on these days to facilitate the work of his family painting business, there are
10 obviously certain locations he will not visit.4
11          In order to effectively operate and grow his family business, Mr. Nelson needs
12 to be able to more freely communicate with his son than the current limitation on
13 their communications permits. Currently, all communication between Mr. Nelson
14 and his son is monitored by Ms. Vasquez. They are and would continue to be
15 prohibited from discussing HA business or the evidence in this case (unless counsel
16 are present). The modification here is merely that they be permitted to communicate
17 about business, family and other non-case related matters without requiring
18 monitoring by Ms. Vasquez. Similarly, Mr. Nelson needs to be able to utilize
19 internet devices such as personal computers or laptops or tablets in order to
20 effectively operate his business. He agrees that any devices he uses may be
21 monitored by a contractor selected by Pre-Trial Services.
22 //
23 //
24 //
25
     4
26   Those would include the HA clubhouse in Santa Rosa, the residences of or work
   locations of co-defendants (unless counsel are present), the residences or work
27 locations of witnesses or the residences or work locations of other non-defendant HA
   members.
28
                                              6
       Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 7 of 13




 1                                             IV.
 2      The Conditions at Issue Are Not Necessary to Protect the Public, Protect
 3           Witnesses or Ensure Mr. Nelson’s Presence at Court Proceeding
 4         Mr. Nelson’s record of complete compliance with all conditions of release in
 5 this matter, especially including the conditions that permitted him to reside in
 6 Sonoma County, communicate with his son and use computers, demonstrate that the
 7 conditions at issue in this motion are not necessary to protect the public, protect
 8 witnesses or ensure his appearance. More to the point, they are not “the least
 9 restrictive condition[s]” necessary to “reasonably assure” safety and appearance. 18
10 U.S.C. § 3142(c). The many other conditions in place which do reasonably assure
11 safety and appearance, and which would not be affected by the proposed
12 modifications include the size of the bond in this matter, $1 million, the fact that it is
13 secured by the residential property owned and occupied by Mr. Nelson’s brother, the
14 utilization of a GPS device, and that but for three days per week during which Mr.
15 Nelson would be permitted to travel to Sonoma County for work-related purposes,
16 he would continue to be subject to home confinement every night of the week and
17 four days per week.
18         Notably, even in a case that fell under the Adam Walsh Child Protection and
19 Safety Act amendments to the Bail Reform Act, the Ninth Circuit directed the
20 district court to make measured orders that permit a defendant to maintain
21 employment. “The district court shall consider all relevant factors, including
22 defendant's job-related needs, to determine the time of day or number of hours in
23 specifying a curfew, or whether the curfew must be connected to a particular
24 address. The district court shall also fashion an appropriate condition of electronic
25 monitoring that would enable defendant to continue his employment. For example,
26 the district court might find it appropriate to set a procedure by which defendant
27 may travel by air for work, with prior notice and approval; and perhaps monitoring
28
                                                7
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 8 of 13




 1 and a curfew at the destination city.” United States v. Kennedy, 327 F. App'x 706,
 2 708 (9th Cir. 2009).
 3                                           V.
 4                                       Conclusion
 5        Mr. Nelson has consistently complied with all conditions of release in this
 6 matter and can be relied upon by the Court to do so in the future. The modest
 7 modifications requested here will permit Mr. Nelson to participate in the
 8 management and growth of his own business, without creating any additional risk of
 9 non-appearance or danger, as the remaining conditions of his release are more than
10 sufficient to mitigate against those unlikely occurrences.
11
12        Dated: January 28, 2021          Respectfully submitted,
13
                                           RICHARD G. NOVAK
14                                         JAI M. GOHEL
15
16                                         /s/Richard G. Novak
                                           RICHARD G. NOVAK
17                                         Attorneys for Jonathan Joseph Nelson
18
19
20
21
22
23
24
25
26
27
28
                                              8
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 9 of 13




 1                     DECLARATION OF RICHARD G. NOVAK
 2        I, Richard G. Novak, declare as follows:
 3        1.     I am an attorney at law duly licensed to practice before this Court. Along
 4 with Jai Gohel, I am counsel of record for Jonathan Joseph Nelson (“Mr. Nelson”) in
 5 this action. I have personal knowledge of the facts set forth in this Declaration and, if
 6 called as a witness, could and would testify competently to such facts under oath.
 7        2.     Mr. Nelson is the owner of Nelson Brothers Painting Company (“Nelson
 8 Brothers Painting”). He established the business in 2002. Nelson Brothers Painting
 9 has been licensed by the State of California’s Department of Consumer Affairs
10 Contractors State License Board since 2003. It is also bonded and insured. (Ex. A)
11        3.     On January 5, 2021, I had an extended telephone conference with Mr.
12 Nelson and his son Jonathan Nelson, Jr. (“Jonathan”) concerning the business
13 activities of Nelson Brothers Painting. They explained the following to me:
14               (a)   Jonathan explained that throughout the time Mr. Nelson was
15 detained in this matter and since Mr. Nelson’s release in October 2020, Jonathan has
16 been responsible for all aspects of operation of the business. He currently employs
17 three painters, but the company is on the verge of needing to hire additional painters
18 as spring and summer are the busy seasons in the painting business.
19               (b)   Jonathan negotiates contracts for new work, supervises his
20 employees, purchases supplies and equipment, delivers supplies and equipment to job
21 sites, coordinates the timing of their work with builders and general contractors,
22 handles all payroll and other office duties and does painting work as necessary to
23 ensure that jobs are completed on a timely basis.
24               (c)   At the present time, Nelson Brothers Painting has contracts to paint
25 the interior and/or exterior of approximately 100 residential units that are under
26 construction in Sonoma County.        Nelson Brothers Painting presently anticipates
27 securing contracts for another 100 units to be painted beginning in the spring.
28
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 10 of 13




 1               (d)    Jonathan is presently working seven days per week to keep the
 2 operations of Nelson Brothers Painting current but is unable to both manage current
 3 business and plan for their anticipated expansion in the coming months without
 4 assistance from his father. While Jonathan took on these new responsibilities while
 5 Mr. Nelson was detained, he does not have the professional relationships in the
 6 construction industry that Mr. Nelson has developed over the past 18 years, and he
 7 needs assistance in order to keep the business running efficiently and profitably.
 8               (e)    Nelson Brothers Painting maintains its office at the residence in
 9 Santa Rosa where Mr. Nelson resided before the return of the indictment in this case.
10 Jonathan resides in that residence as well. Nelson Brothers Painting also has a
11 warehouse in Healdsburg where it stores the vast majority of its equipment and
12 supplies.
13               (f)    If Mr. Nelson is able to spend three days per week in Sonoma
14 County as requested in this motion, he will be able to reintegrate himself into
15 operations of the Nelson Brothers Painting business by working with builders and
16 general contractors on existing and new contracts, recruiting and hiring new painters,
17 purchasing and distributing equipment and supplies to job sites, and assisting Jonathan
18 with management of the company’s office and paperwork.
19        4.     Mr. Nelson cannot meaningfully participate in the operation of Nelson
20 Brothers Painting without being able to communicate with his son on a regular basis,
21 and without being able to use internet-enabled devices. They need to be able to discuss
22 contracting issues, hiring issues, the purchasing of supplies and equipment and other
23 daily issues related to the operation of their business. Mr. Nelson also needs to be able
24 to use an internet-enabled device to communicate with builders, contractors,
25 employees, suppliers and others.
26        5.     Mr. Nelson’s sureties are his sister, Tracy Vasquez, and his brother,
27 Steven Nelson. Both of them are aware of this motion to modify Mr. Nelson’s bond
28
                                               2
      Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 11 of 13




 1 conditions and both of them agree to remain sureties under the revised conditions if
 2 this Court grants this motion.
 3        I declare under penalty of perjury under the laws of the United States of America
 4 that the foregoing is true and correct.
 5
 6        Executed on this 27th day of January 2021.
 7
                                                           /s/ Richard G. Novak
 8                                                         Richard G. Novak
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 Page 12 of 13




                        EXHIBIT A
              #      $      %     &      '      (      )                                                                          License
                                                                            Case 3:17-cr-00533-EMC Document 1438 Filed 01/28/21 ✔Page 13 ofCheck
                                                                                                                                            13             About CSLB     Public Meetings   Contact Us   *Settings


                                                               +                            ,                            -                                .                           /                    0
                                                           Consumers                      Licensees                  Applicants                      Online Services               Media                 Resources



                                                                                                                                                                         Online Services Quick Hits
  Home | Online Services | License Details


  !Contractor's License Detail for License # 815893                                                                                                       "   Check a License or HIS Registration

                                                                                                                                                          "   Find My Licensed Contractor
  DISCLAIMER: A license status check provides information taken from the CSLB license database. Before relying on this information,
  you should be aware of the following limitations.                                                                                                       "   Frequently Asked Questions
  "   CSLB complaint disclosure is restricted by law (B&P 7124.6) If this entity is subject to public complaint disclosure click on link that will
                                                                                                                                                          "   Forms and Applications
      appear below for more information. Click here for a definition of disclosable actions.

  "   Only construction related civil judgments reported to CSLB are disclosed (B&P 7071.17).
                                                                                                                                                          "   Guides and Publications

  "   Arbitrations are not listed unless the contractor fails to comply with the terms.                                                                   "   CSLB Laws and Regulations

  "   Due to workload, there may be relevant information that has not yet been entered into the board's license database.                                 "   List of All CSLB Fees

                                                                                                                                                          "   License Classifications

                                                            Business Information                                                                          "   Contractor Newsletter

                                                                                                                                                          "   Application Status
                                                     NELSON BROTHERS PAINTING CO
                                                             1083 VINE ST #111                                                                            "   Application Status (Secured)
                                                          HEALDSBURG, CA 95448
                                                   Business Phone Number:(707) 304-0800                                                                   "   Application Status by Personnel Name

                                                                                                                                                          "   Application Status by Business Name
                                                                 Entity Sole Ownership
                                                            Issue Date 12/16/2002                                                                         "   CSLB Email Login
                                                           Expire Date 12/31/2022


                                                                 License Status
                                                                                                                                                                                 Online Services
  This license is current and active.

  All information below should be reviewed.


                                                                 Classifications

  C33 - PAINTING AND DECORATING


                                                             Bonding Information

                                                    Contractor's Bond
  This license filed a Contractor's Bond with WESTERN SURETY COMPANY.

  Bond Number: 63711266

  Bond Amount: $15,000

  Effective Date: 07/02/2018

  Contractor's Bond History


                                                           Workers' Compensation

  This license has workers compensation insurance with the STATE COMPENSATION INSURANCE FUND

  Policy Number:9283741
  Effective Date: 09/19/2020
  Expire Date: 09/19/2021
  Workers' Compensation History




                                    Is this your license?
                Does any of the information need to be corrected/updated?
                                  Find out how to make changes to your license info



Back to Top         Conditions of Use          Privacy Policy         Accessibility       Accessibility Certification

Copyright © 2021 State of California
